Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20         PageID.1801    Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CRUZ DEVON HINDS,

                    Petitioner,

                                        CASE NO. 2:19-CV-13497
v.                                      HONORABLE DENISE PAGE HOOD

ERICA HUSS,

               Respondent.
____________________________/

     ORDER DENYING PETITIONER’S MOTIONS FOR A STAY, AN
     EVIDENTIARY HEARING, AND APPOINTMENT OF COUNSEL

      This matter is before the Court on Petitioner’s motions for a stay, for an

evidentiary hearing, and for appointment of counsel concerning his pending habeas

petition. Petitioner essentially seeks such relief in order to investigate and obtain

information from Kwame Matthews, a witness that he believes would offer

favorable testimony on his behalf. Respondent has recently filed an answer to the

habeas petition and the state court record, but has not responded to the motions.

                                  I. Motion for a Stay

      Petitioner seeks to stay the proceedings and hold his habeas petition in

abeyance so that he can return to the state courts to exhaust additional issues

involving witness Kwame Matthews. A federal district court has discretion to stay
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20         PageID.1802     Page 2 of 8




a mixed habeas petition, containing both exhausted and unexhausted claims, to

allow a petitioner to present the unexhausted claims to the state courts in the first

instance and then return to federal court on a perfected petition. Rhines v. Weber,

544 U.S. 269, 276 (2005). Stay and abeyance is available only in “limited

circumstances” such as when the one-year statute of limitations applicable to

federal habeas actions poses a concern, and when the petitioner demonstrates

“good cause” for the failure to exhaust state court remedies before proceeding in

federal court and the unexhausted claims are not “plainly meritless.” Id. at 277.

      In Rhines, the Supreme Court adopted the stay and abeyance procedure to

specifically address the situation when outright dismissal of a habeas petition could

jeopardize the timeliness of a future petition following the exhaustion of state

remedies. Id. at 275 (noting that if the court dismissed the habeas petition “close to

the end of the 1-year period, the petitioner’s chances of exhausting his claims in

state court and refiling in federal court before the limitation period [expired would

be] slim”). Stay and abeyance is generally reserved for cases where the AEDPA’s

one-year limitations period is likely to expire before a habeas petitioner can return

to state court to exhaust additional claims and then return to federal court on an

amended petition. See, e.g., Moss v. Hofbauer, No. 07-10687, 2007 WL 317968,

*2-3 (E.D. Mich. Oct. 16, 2007).


                                           2
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20           PageID.1803     Page 3 of 8




      In this case, Petitioner fails to show the need for a stay. First, his current

claims, as set forth in his habeas petition, are exhausted. Second, while the one-

year statute of limitations applicable to federal habeas actions, see 28 U.S.C.

§ 2244(d), could pose a problem for Petitioner if the Court were to dismiss the

instant petition so that he return to the state courts, Petitioner fails to establish good

cause for his failure to investigate and obtain information from Kwame Matthews

during his direct appeal and collateral review in the state courts or prior to filing

his federal habeas petition (or even during the months that this case has been

pending). The record indicates that Petitioner raised issues involving Kwame

Matthews on direct appeal (via a claim of ineffective assistance of trial counsel)

and on collateral review (via a claim of ineffective assistance of appellate counsel).

Petitioner’s assertions that trial counsel did not fully investigate such issues and

that appellate counsel did not properly pursue them on direct appeal, while perhaps

establishing cause for those defaults, does not excuse his failure to fully investigate

and exhaust his issues on state collateral review before proceeding in federal court.

The lack of a legal education and ignorance of the law do not constitute good cause

for the failure to exhaust state remedies. See Allen v. Yukins, 366 F.3d 396, 403

(6th Cir. 2004); Kint v. Burt, No. 2:05-CV-74822-DT, 2007 WL 763174, *2 n.1

(E.D. Mich. March 9, 2007).


                                            3
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20         PageID.1804     Page 4 of 8




      Lastly, the Court cannot determine from Petitioner’s motion whether new

claims involving Kwame Matthews are plainly meritless for purposes of federal

habeas review. The Court notes, however, that it is doubtful that Petitioner has an

available state court remedy left and/or that pursuit of such a remedy would not be

futile. On direct appeal, Petitioner alleged that trial counsel was ineffective for

failing to investigate Kwame Matthews and was denied relief on the merits. On

collateral review, he raised the same issue and alleged that appellate counsel was

ineffective for failing to properly investigate the matter on direct appeal and was

denied relief under Michigan Court Rule 6.508(d)(2) because he alleged grounds

for relief that were previously decided against him. See People v. Hinds, No. 14-

1033-FC (Bay Co. Cir. Ct. Feb. 23, 2018). Given such a decision, a third attempt

to obtain relief on issues involving Kwame Matthews is likely to be futile.

      Michigan Court Rule 6.502(G)(1) provides that a person can typically file

only one motion for relief from judgment challenging a criminal conviction. See

Banks v. Jackson, 149 F. App’x 414, 418 (6th Cir. 2005); Hudson v. Martin, 68 F.

Supp. 2d 798, 800 (E.D. Mich. 1999) (citing People v. Ambrose, 459 Mich. 884,

587 N. W. 2d 282 (1998)). Petitioner has already done so. Michigan Court Rule

6.502(G)(2) provides for the filing of a successive motion based upon a retroactive

change in the law or a claim of newly-discovered evidence that was not discovered


                                           4
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20         PageID.1805    Page 5 of 8




before the first such motion. See Banks, 149 F. App’x at 418; Hudson, 68 F. Supp.

2d at 800-01. Petitioner makes no such showing. He was aware of Kwame

Matthews’ alleged significance at the time of trial, direct appeal, and collateral

review in the state courts. He likely has no available state court remedy left to

pursue and/or such an attempt would be futile. Given such circumstances, a stay of

the proceedings is unwarranted. Accordingly, the Court DENIES Petitioner’s

motion for a stay.

                       II. Motion for an Evidentiary Hearing

      Petitioner also requests an evidentiary hearing on his claims, particularly as

to issues involving Kwame Matthews. Pursuant to Rule 5 of the Rules Governing

Section 2254 Cases, Respondent is required to submit all transcripts and

documents relevant to the determination of the habeas petition when the answer is

filed. See Rule 5, 28 U.S.C. foll. § 2254. With regard to an evidentiary hearing,

Rule 8 of the Rules Governing Section 2254 Cases provides in relevant part:

      If the petition is not dismissed at a previous stage in the proceeding,
      the judge, after the answer and the transcript and record of state court
      proceedings are filed, shall, upon review of those proceedings and of
      the expanded record, if any, determine whether an evidentiary hearing
      is required.

Rule 8, 28 U.S.C. foll. § 2254. Under the federal habeas statute, facts determined

by a state court are presumed correct absent clear and convincing evidence to the


                                           5
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20        PageID.1806      Page 6 of 8




contrary. 28 U.S.C. § 2254(e)(1). An evidentiary hearing is available under that

rule only when the claim relies upon a new rule of constitutional law or a new

factual predicate and the facts underlying the claim would show by clear and

convincing evidence that no reasonable factfinder would have found the petitioner

guilty. 28 U.S.C. § 2254(e)(2).

      The Court has yet to review this case in detail. Upon preliminary review,

however, the Court finds that an evidentiary hearing under Rule 8 or under 28

U.S.C. § 2254(e) is not necessary at this time. The Court further notes that federal

habeas review is generally limited to the record that was before the state courts.

See Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (ruling that habeas review

under 28 U.S.C. §2254(d) is “limited to the record that was before the state court

that adjudicated the claim on the merits”). Accordingly, the Court DENIES

Petitioner’s motion for an evidentiary hearing. The Court will bear the request in

mind should further development of the record or the issues be necessary for the

proper resolution of this matter. Petitioner need not file another motion.

                            III. Appointment of Counsel

      Lastly, Petitioner requests appointment of counsel. A state prisoner has no

absolute right to be represented by counsel on federal habeas review. See Abdur-

Rahman v. Michigan Dept. of Corrections, 65 F.3d 489, 492 (6th Cir. 1995); see


                                          6
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20          PageID.1807    Page 7 of 8




also Wright v. West, 505 U.S. 277, 293 (1992) (citing Pennsylvania v. Finley, 481

U.S. 551, 555 (1987)). “‘[A]ppointment of counsel in a civil case is . . . a matter

within the discretion of the court. It is a privilege and not a right.’” Childs v.

Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (quoting United States v. Madden,

352 F.2d 792, 793 (9th Cir. 1965)). Petitioner has submitted his habeas petition

and supporting documents and Respondent has filed an answer to the petition and

the state court record.

      Having conducted a preliminary review of the pleadings, the Court finds that

neither an evidentiary hearing, discovery, nor oral argument are necessary for the

resolution of this case, and the interests of justice do not require the appointment of

counsel. See 18 U.S.C. § 3006A(a)(2)(B); Rules 6(a) and 8(c), Rules Governing

Section 2254 Cases. Accordingly, the Court DENIES Petitioner’s motion for

appointment of counsel. The Court will bear the request in mind should the

counsel be necessary for the proper resolution of this matter. Petitioner need not

file another motion.




                                           7
Case 2:19-cv-13497-DPH-EAS ECF No. 16 filed 07/31/20         PageID.1808   Page 8 of 8




                                 IV. Conclusion

      For the reasons set forth above,

      IT IS ORDERED that the Motion to Stay (#12), the Motion for an

Evidentiary Hearing (#15) and the Motion to Appoint Counsel (#14) are DENIED.


                                         s/Denise Page Hood
                                         United States District Judge

Dated: July 31, 2020




                                           8
